     Case 3:17-cv-00535-MMD-WGC Document 81 Filed 06/26/20 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     MONTENEQUE NAKIA KNOX,                             Case No. 3:17-cv-00535-MMD-WGC

7                                    Plaintiffs,                       ORDER
             v.
8
      C. SHARP, et al.,
9
                                  Defendants.
10

11          Plaintiff is an incarcerated person in the custody of the Nevada Department of

12   Corrections (“NDOC”) who is proceeding pro se with this action under 42 U.S.C. § 1983.

13   Before the Court is the Report and Recommendation (“R&R”) of United States Magistrate

14   Judge William G. Cobb (ECF No. 80), recommending that the Court grant Defendants’

15   motion for summary judgment (the “Motion”) (ECF No. 67). Plaintiff had until June 19,

16   2020 to file an objection. To date, no objection has been filed. For that reason, and

17   because the Court agrees with Judge Cobb, the Court will adopt the R&R. 1

18          The Court adopts the facts outlined in the R&R (ECF No. 80 at 2-4) and does not

19   recite them here.

20          This Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   fails to object, however, the Court is not required to conduct “any review at all . . . of any

23   issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985);

24   see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of

25   the magistrate judges’ findings and recommendations is required if, but only if, one or both

26   parties file objections to the findings and recommendations.”); Fed. R. Civ. P. 72, Advisory

27

28          1The   Court has reviewed the parties’ briefs. (ECF Nos. 72, 75, 76, 77, 78.)
     Case 3:17-cv-00535-MMD-WGC Document 81 Filed 06/26/20 Page 2 of 3


1    Committee Notes (1983) (providing that the court “need only satisfy itself that there is no

2    clear error on the face of the record in order to accept the recommendation”).

3           While Plaintiff has failed to timely object to the R&R, the Court has nevertheless

4    conducted a de novo review to determine whether to adopt the R&R.

5           Judge Cobb recommends granting the Motion on Plaintiff’s claims for retaliation

6    and disparate treatment against Rowley, 2 Van Hassel, Sliker, and Quinlan. (ECF No. 80

7    at 6-9.) As Judge Cobb pointed out with regard to both claims, Plaintiff presents no

8    evidence refuting: (1) Quinlan’s statement that he never threatened Plaintiff, was unaware

9    Plaintiff was Muslim or from Los Angeles, and was not involved in reporting Plaintiff’s fight

10   with his cellmate; (2) Van Hassel’s statement that he never knew Plaintiff, was unaware

11   Plaintiff was Muslim or from Los Angeles, and was not employed by NDOC when the

12   retaliation allegedly occurred; (3) Colton Rowley’s statement that never met Plaintiff; (4)

13   Christian Rowley’s statement that he did not see or recall Plaintiff and was not assigned

14   to anywhere in Plaintiff’s proximity; and (5) Sliker’s never witnessed nor was a part of the

15   alleged conduct (Id. at 7-11.)

16          Judge Cobb also recommends granting the Motion on Plaintiff’s claims for Eighth

17   Amendment claims against Sliker and Quinlan. (Id. at 12.) Judge Cobb found that Plaintiff

18   has not addressed or refuted Sliker and Quinlan’s declarations, which deny Plaintiff’s

19   allegations and point out that the allegations were never filed in a grievance. (Id.)

20          Finally, Judge Cobb recommends granting the Motion on Plaintiff’s Eighth

21   Amendment and conspiracy claims against Miro. (Id. at 13.) Judge Cobb found that

22   Plaintiff failed to produce any evidence supporting his claim and failed to refute Miro’s

23   declaration, which denied that he called Plaintiff a snitch and child molester or conspired

24   to have inmates do harm to Plaintiff. (Id.) The Court agrees with Judge Cobb and will adopt

25   the R&R in full.

26

27
            2Defendants  state that two individuals with the same last name (Christian and
28   Colton Rowley) have been referenced in this case and have submitted declarations in
     support of the Motion. (Id. at 8.)
                                                2
     Case 3:17-cv-00535-MMD-WGC Document 81 Filed 06/26/20 Page 3 of 3


1           It is therefore ordered that the Report and Recommendation of Magistrate Judge

2    William G. Cobb (ECF No. 80) is accepted and adopted in full.

3           It is further ordered that Defendants’ motion for summary judgment (ECF No. 67)

4    is granted.

5           The Clerk of Court is directed to enter judgment in accordance with this order and

6    close this case.

7           DATED THIS 26th day of June 2020.

8
                                             MIRANDA M. DU
9                                            CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
